Citation Nr: 0532084	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include arthritis.

2.  Entitlement to service connection for a cervical spine 
disability, to include arthritis.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include somatoform disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from June 1960 to 
July 1964.

This matter arises from various rating decisions rendered 
since March 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the Board remanded the 
case to the RO in October 2000 and again in April 2004 for 
further action and adjudication.  That was accomplished, and 
the case is returned to the Board for further appellate 
consideration.

The Board notes that the veteran filed claims for tendinitis 
of the left arm and leg in January 1994, but that such claims 
have yet to be adjudicated.  This was highlighted by the 
Board in its October 2000 remand.  Because those issues have 
not been developed or certified for appeal (see 38 U.S.C.A. § 
7105), and because they are not "inextricably intertwined" 
with the issues now on appeal, they are referred to the RO 
for all action deemed appropriate.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's low back disability, to include arthritis, 
is not shown to be related to service or an incident of 
service origin and there is no evidence of arthritis of the 
back having manifested to a compensable degree within one 
year of discharge.

3.  The veteran's cervical spine disability, to include 
arthritis, is not shown to be related to service or an 
incident of service origin and there is no evidence of 
arthritis of the cervical spine having manifested to a 
compensable degree within one year of discharge.

4.  The veteran's psychiatric disability, to include 
somatoform disorder, is not shown to be related to service or 
an incident of service origin and there is no evidence of a 
psychosis having manifested to a compensable degree within 
one year of discharge.


CONCLUSIONS OF LAW

1.  A low back disability, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  A cervical spine disability, to include arthritis, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005), 
38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

3.  An acquired psychiatric disability, to include somatoform 
disorder, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005), 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection was received in August 1998.  After 
denying the veteran's claim in March 1999, the RO provided 
initial notice of the provisions of the VCAA in a March 2001 
letter.  The RO issued another VCAA letter concerning the 
issue of the service connection in May 2004.  In these 
letters, the veteran was told of the requirements to 
establish service connection for a psychiatric disorder and 
for back and neck disorders to include arthritis, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letters and the supplemental statement of the case issued in 
September 2005 specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, VA and 
private medical records were obtained and associated with the 
claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
 3.159(c)(4) (2005).  The evidence of record includes 
examination reports, and the most recent examination report 
of December 2004 provides a current assessment of the 
disabilities at issue based not only on examination of the 
veteran, but also on review of the records.  

The Board notes that the veteran has claimed his psychiatric 
disorder was triggered by a personal assault.  He was 
notified of the opportunity to obtain evidence from sources 
other than the service records and to obtain evidence of 
behavior changes which may constitute credible supporting 
evidence of the stressor and allowing the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  In this case, this was 
accomplished via psychiatric records dated in March 2001, in 
which the veteran was provided the opportunity to corroborate 
his claimed stressors in writing.  See Patton v. West, 12 
Vet. App. 272 (1999).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Factual Background

The veteran contends that he is entitled to service 
connection for low back and cervical spine disabilities, 
including arthritis, and a psychiatric disability, including 
a somatoform disorder.  

The medical evidence shows that the veteran had normal neck, 
back and psychiatric examinations on enlistment examination 
of June 1960, and he denied any such problems in the 
accompanying report of medical history.  Service medical 
records reveal that the veteran was seen for a cold with 
complaints of being "numb all over" especially in the small 
of the back, in addition to flu like symptoms such as 
vomiting and coughing.  There was some questionable 
costovertebral (CVA) tenderness and pain with tenderness at 
the CVA.  His symptoms were somewhat better the following 
day, and there was no mention of problems with the neck or 
back.  

A December 1960 service medical record revealed complaints of 
burning around his anus that was diagnosed as external 
hemorrhoids.  No complaints of trauma were made at the time 
of this treatment.  In September 1961 he was seen for 
complaints of dizzy spells said to have lasted 6 days, with 
no diagnosis given.   He was injured in a fight in December 
1961 and was treated for swollen knuckles of the right hand.  
A service medical record with the date written as January 
1961 indicates that he was hit by a friend with a fist and 
sustained an injury to his right eye.  Subsequent records 
dated in January 1962 reflect that the veteran was still 
being treated for a right eye injury, suggesting that the 
January 1961 date for the eye trauma due to fighting was 
written down in error and should have been 1962.  His 
separation examination of July 1964 revealed normal neck, 
back and psychiatric evaluations on objective examination.

The veteran's DD Form 214 reflects that he served between 
June 1960 and July 1964, with no foreign service shown.  
However service personnel records reflect that he was 
stationed in Yokusaka, Japan between April 1961 and June 
1963.  His service personnel records also show that he was 
disciplined in June 1961 for fighting with another member of 
the Armed Forces.  He was disciplined for unauthorized 
absences (UA) on September 1961, November 1963, December 
1963, January 1964 and March 1964.  He was also disciplined 
for driving excessive speeds in June 1964.  He was not 
recommended for reenlistment based on excessive unauthorized 
absences.  

VA treatment records reveal that the veteran requested 
evaluation for persistent back pain in May 1990, with a 
history of injuring his back on the job in May 1989, when he 
jumped into a deep ditch and felt immediate pain.  He 
indicated that he reported the injury to his supervisor, but 
was not referred for care.  He indicated that since then, he 
has had persistent low back pain and sciatica down the left 
lower extremity and has not worked in his trade as a 
carpenter since the injury.  He stated that he had last seen 
a doctor in July 1989 who diagnosed herniated nucleus 
pulposus (HNP) and was advised to undergo a computerized 
tomography (CT) scan which he was unable to afford.  
Following examination, the physician diagnosed rule out HNP 
and scheduled a CT scan for lumbosacral (LS) spine with one 
year history of low back pain and sciatica left lower 
extremity, rule out HNP.  

A June 1990 CT report revealed an impression of vacuum disc 
at L5-S1 with no clear nerve root compression.  A June 1990 
follow up noted that the preliminary CT scan report showed 
degenerative disc disease (DJD) of the LS spine at L5-S1, 
with no HNP or spinal stenosis.  The assessment was post 
traumatic DJD of LS spine.  In July 1990 he was noted to have 
not only low back pain, but also had pain in the neck area 
with point tenderness around C5.  X-rays taken the same day 
revealed DJD of the cervical spine (C spine).  The impression 
in July 1990 was chronic neck and back pain and DJD of the C 
spine and lumbar spine.  He had ongoing treatment for back 
and neck complaints through August 1990.  

A March 1991 VA record reflects a history of trauma related 
injury to the cervical spine and LS spine, but did not 
indicate the nature of date of such trauma.  However, in 
March 1992 the veteran gave a history of having a fall 3 
years ago and now had chronic back pain.  He complained of 
chronic back and neck pain at present, and the assessment 
included chronic low back pain secondary to trauma. 

An October 1992 treatment record revealed the veteran to have 
"multiple somatic complaints" which included chronic neck 
pain, back pain, knee pain and a history of being followed by 
multiple medical providers.  He was noted to be currently 
taking Valium and Zoloft from a local medical doctor (LMD), 
but insisted that he must have something stronger.  He 
admitted to being depressed but was reluctant to talk to 
anyone.  He was assessed with left knee pain, with doubtful 
pathology, but since he complained so much, an orthopedic 
consult was suggested.  However, the veteran did not want an 
orthopedic appointment but just wanted the VA to mail him 
medicine.  

A March 1994 VA record reflects follow up for treatment for 
bronchitis and the veteran also complained of stomach pains 
that he claimed had been present for about a year, but could 
not afford X-rays.  He was equivocal about stomach symptoms 
as related to meals and could not differentiate between 
stomach pain and "gut pain."  He was noted to be a vague 
historian and seemed depressed.  The assessment was right 
lower quadrant pain, chronic low back pain by history and 
hypertension.  A follow up later the same month revealed 
multiple somatic complaints, as well as depression.  He used 
to have a prescription for Valium and Zoloft but indicated 
that he stopped taking both medications due to unwanted side 
effects.  He was noted to be alert, oriented, depressed and 
despondent.  The assessment was depression and chronic pain 
syndrome probably secondary to depression.  He was encouraged 
to seek psychiatric help.  

Private records from November and December 1994 reflect 
complaints of thoracic and lumbar pain.  The back problems 
were described as "probable arthritic" and sacroiliac and 
disc problems with radiculitis.  

A February 1995 VA clinic record indicated that the veteran 
had not been to the VA in over a year and called to get a 
refill on medications. He complained of pain in the right 
knee and elbow and had been referred to low back pain 
orientation in May 1994 but was a no show.  He was 
complaining of aching in "all his joints" but mainly his 
knees and elbows.  He was noted to have a somber, depressed 
effect.  He was also noted to limp on his right leg as if he 
could hardly walk during the visit, but when out of the 
doctor's presence, his gait was much improved.  There were no 
clear objective findings of the complained joint problems 
noted and the assessment was rule out DJD, suspect 
somatization disorder versus depression.  Other VA records 
from 1995 document complaints of back pain attributed to 
lumbar arthritis and a psychiatric disorder described as 
chronic recurrent anxiety reaction.  

Private records reveal treatment for diagnosed problems of 
sleep disorder and lumbar arthritis in September through 
October 1995.  In November 1996 he was diagnosed with anxiety 
reaction.  Records from 1997 to 1998 assessed his psychiatric 
condition as chronic recurrent anxiety state.  In March 1998, 
in addition to being diagnosed with chronic anxiety state, he 
was assessed with low back and upper back pain secondary to 
musculoskeletal origin.  He continued to be diagnosed with 
chronic anxiety state in late 1998.  

A March 1998 VA clinic record revealed a history of chronic 
pain complaints, mainly in the lumbar and cervical spine and 
abdomen.  He also complained of depression.  The physician 
noted that the veteran was last seen by him 3 years ago.  
When questioned, he admitted to a problem with his nerves and 
wanted to talk to someone about this.  The assessment 
included history of depression and multiple somatic 
complaints.  He was referred to the mental health clinic.  

The report of a September 1998 VA general medical examination 
revealed that the claims file was not available for review.  
The veteran gave a past medical history that included DJD as 
well as other medical complaints.  The specific evaluation of 
his spine is noted to include a history given by the veteran 
of having injured his back and neck in 1962 when he was 
"slam dunked" by a sergeant.  He claimed that he did not 
file a report of this incident, although his back has hurt 
him ever since.  He now complained of daily constant pain, 
weakness, stiffness, fatigue and lack of endurance.  He 
reported that his back pain has affected every job he has had 
and he indicated that he was informed by a previous doctor 
that he had ruptured discs at L5 and S3.  Following physical 
examination, the examiner diagnosed low back and neck strain 
by history, with guarding of movement, very limited range of 
motion due to pain, pain with movement, daily unrelenting 
pain, muscle spasm, numbness and tingling of the bilateral 
upper and lower extremities.

The report of an October 1998 VA psychiatric examination 
revealed that the claims file was reviewed, but was noted to 
be incomplete.  The conclusions in this examination were 
based on interview with the veteran, his wife, diagnostic 
testing and claims file review.  He was noted to give a 
childhood that included physical abuse by both parents.  

Regarding the service he described several incidents of being 
beaten and humiliated beginning during basic training, when 
he claimed to have been physically threatened by other 
soldiers and then beaten by his drill instructor.  He also 
described being beaten by a sergeant when he made a mistake 
during a weapons demonstration using live ammunition.  He 
further described an assault while aboard ship, when his 
sergeant threw him over a "water buffalo jack" and held him 
there for five minutes.  He indicated that after this 
incident, his back was never the same.  He also described 
other incidents in which his commanding officers in the 
service ordered him to do strange and dangerous tasks such as 
fetching coconuts in the middle of unexploded rounds while 
drunk, and swimming in shark infested waters to fetch a goat 
for the chief.  He indicated he was beaten for failing to 
complete such tasks.  He gave a history of having lost a rank 
for going AWOL.  The veteran gave a postservice history of 
having reinjured his back when he fell into a hole in 1989.  

Regarding subjective complaints, the veteran complained of 
being "paranoid" and worrying too much.  He described being 
tense and irritable most of the time.  He said he was 
depressed due to back pain.  He also described "racing 
thoughts" and paranoid ideas.  He admitted to a suicide 
attempt by overdose of Valium.  His wife was present and 
described him as "short fused" and hard to get along with.  
His physical complaints were of pain in his back and neck as 
well as various other physical complaints.  He also described 
instances of "blanking out" where he ended up 200 yards 
from home.  Objective findings revealed his mood to be tense 
and irritable.  His affect was sad and he walked stiffly, as 
if in pain.  His answers to questions were indirect and 
evasive.  He did admit some paranoia.  He tended to be 
dependant on his wife during the interview and looked to her 
before answering questions.  He tended to focus on how he 
felt taken advantage of by other people.  He tended to think 
often about his experiences in the Marine Corps and spent 
much of the interview talking about them.  He complained of 
having dreams about them.  His insight appeared to be limited 
and judgement was adequate.  He appeared to likely be 
minimizing his alcohol consumption.  

Diagnostic testing revealed a profile showing difficulties 
with thinking and concentration.  He may be experiencing 
significant psychological distress which he was 
unsuccessfully trying to deny or repress.  He had a tendency 
to convert psychological stress into physical problems.  He 
tended to be immature, egocentric and dependent with some 
significant hostility, tension and worry.  He at times would 
have so much difficulty with his thinking that he is bothered 
by psychotic symptoms.  He was also concerned with paranoid 
thoughts and ideas.  The examiner concluded that the veteran 
was complaining of problems with his thinking and worrying 
too much.  He felt these problems and many physical 
complaints were related to experiences he had while in the 
Marines.  He saw himself as being picked on and taken 
advantage by others.  He tended to have some paranoia and 
bizarre thinking.  The Axis I diagnosis was undifferentiated 
somatoform disorder.  There was no Axis II diagnosis.  

VA treatment records from 1999 reflect ongoing treatment for 
numerous physical complaints, described as arthralgias in 
February 1999.  The February 1999 record revealed complaints 
of back pain, neck pain, chronic anxiety and depression and 
diagnosed in pertinent part as arthralgias, rule out 
rheumatoid arthritis (RA) versus "MCTB," rule out 
somatization, and generalized anxiety/depression disorder.  
An April 1999 treatment record gave a history of the veteran 
having been disabled for about eight years secondary to 
chronic neck and back pain, with an onset immediately 
following a physical altercation.  Review of systems was 
positive for chronic anxiety and depression.  He was 
diagnosed in pertinent part with fibromyalgia with 
somatization, personality disorder and generalized anxiety 
disorder/depression disorder.  He continued to carry these 
diagnoses in January through April 2000.  

A December 1999 letter by the veteran's private doctor stated 
that he treated the veteran for many years in part for his 
cervical arthritis, lumbar arthritis and degenerative disc 
disease.  For many years the veteran has had low back and 
neck problems.  The veteran stated that he first sustained a 
back injury in the service in 1960, when he was attacked by 
two fellow servicemen.  

A lay statement submitted in January 2000 by an acquaintance 
who claimed to know the veteran for 30 years and knew him to 
always have back trouble and some mental problems.  Other 
undated lay statements from various acquaintances indicated 
that they knew the veteran for a long time, with one having 
known him for 40 years, and stated that they knew him to have 
long term back problems.  

The veteran testified at a RO hearing in February 2000 before 
a hearing officer and described how he injured his back 
during the incident in which he said he was assaulted aboard 
ship by other serviceman and was hung on a "water buffalo" 
described as a mobile water tank unit.  He indicated that 
both his back and his cervical spine were injured by this 
incident and described his cervical spine having a burning 
sensation when he was pushed over the water buffalo.  He 
testified that he was seen in the sick bay after that 
incident and was given aspirin.  He testified that ever 
since, he has been treated for back problems.  He testified 
that his doctor sent him to the VA mental health clinic 
because he had anxiety due to his chronic pain.  He testified 
that he was stationed in Japan between 1961 and 1963 and 
while there, he was sent to a mental hospital for six or 
eight weeks, in 1962 but his psychiatric treatment was never 
followed up after that.  The veteran claimed that not only 
was he in Japan, but he was also in the Bay of Pigs invasion.  

VA treatment records between March 2000 and June 2000 reflect 
ongoing treatment for major depressive disorder (diagnosed as 
mood disorder in March 2000) and arthritis.  The veteran was 
seen in rheumatology in August 2000 with complaints of 
arthralgias and gave a history of having been disabled for 
about eight years secondary to chronic low back pain and neck 
pain.  This allegedly began immediately after an altercation.  
He noted dull to sharp non radiating pain in the cervical 
spine that increased with range of motion and decreased with 
rest.  Low back pain was associated with radicular pain down 
the right leg down to the toes.  He also claimed a diagnosis 
of herniated disc in the lumbar spine.  A review of systems 
was also positive for anxiety and depression, but he was 
neither receiving medication for this nor any treatment by 
psychology or psychiatry service.  He declined a psych 
referral.  Following examination, he was diagnosed in 
pertinent part with fibromyalgia with somatization, 
personality disorder, and generalized anxiety/depression 
disorder.   

Private treatment records from September 2000 also revealed 
diagnoses of personality disorder, chronic anxiety and 
depression, plus fibromyalgia with somatization disorder, 
apparently the result of a rheumatologic workup.  

An October 2000 VA treatment record revealed that the veteran 
was referred to psychotherapy for chronic anxiety and 
depression.  He also complained about his primary care 
practitioner for not giving him additional Percocet.  He had 
chronic low back pain for eight years, said to have had its 
onset when he was in the Marines, aggravated by an injury in 
1989.  He gave a history of having dropped out of school in 
the ninth grade, but admitted to forging report cards for 
years prior to doing so.  He gave a history of receiving 2 
article 15's in the Marines, with one for being AWOL.  He was 
noted to have arrived at the session in a wheelchair, 
claiming that the concrete hurt his back too much.  He was 
noted to be very focused on his pain, was irritable and 
tended to exaggerate his situation.  The diagnoses were 
personality disorder and depression.  He appeared to be too 
focused on his pain issues to deal with anything else in 
psychotherapy at this point.  Other October 2000 VA treatment 
records indicated that he was trying to obtain further 
refills of Percocet, claiming nothing else worked for him, 
with a history of his back pain said to have stemmed from an 
alleged fight in the military.  X-rays were said to be within 
normal limits with no evidence of disease.  He was noted to 
have overused Percocet since his last visit and the doctor 
refused to refill his medication and recommended he attend 
detox.  

A January 2001 private record reveals the veteran to be seen 
in family practice for ongoing problems with degenerative 
arthritis and chronic pain and problems with ongoing anxiety 
state.  He was noted to have had been on a fairly high dose 
of medication and could no longer rely on this physician for 
ongoing pain and antianxiety medications, but the physician 
believed that his pain was justified as real pain.  The 
impression included chronic pain and chronic anxiety state 
and severe generalized osteoarthritis.  

VA treatment records from January 2001 revealed the veteran 
to complain of L5 and C3 discs that caused pain.  He gave an 
onset date of 1972 for back pain and claimed to have injured 
his back in the military service during a scuffle in which he 
was allegedly sodomized.  Treatment records from February 
2001 revealed him to still taking more narcotics than 
prescribed.  

Social Security records obtained in March 2001 reflect that 
the veteran was found to be disabled by the Social Security 
Administration in a May 1991 decision based on severe 
musculoskeletal impairments.  Among the records used by the 
Social Security Administration were duplicates of the VA 
records from 1990 showing persistent low back complaints 
following a work injury in 1989, as well as neck complaints, 
all diagnosed as arthritis.  None of the records used by the 
Social Security Administration link any claimed disorder to 
active service.  

In March 2001, the veteran was seen for screening for 
possible post-traumatic stress disorder (PTSD).  He was seen 
twice and each time provided a different account of the 
alleged sexual trauma.  In the first session he reported 
having been raped by 3 Marines in his car, then left alone 
and unconscious in the car.  He claimed to have regained 
consciousness the next morning and straight wired his car 
with a piece of barbed wire because the perpetrators had 
taken his car keys.  He claimed to have driven to the base 
alone, reported the incident to the Sergeant of the Guard, 
but was not taken seriously.  During the second session, he 
stated that he was raped by three sailors (Corpsmen), who 
then drove him back to the base.  Initially, he said he had 
been demoted for going AWOL.  Later, he said he had beaten up 
one of the rapists.  He said during both sessions that he had 
no memory of being raped, but believed he had been raped 
because his trousers had been lowered and he had semen coming 
out of his anus.  Since his oral account had been markedly 
inconsistent, he was asked to write down the details of the 
alleged event.  He agreed to do so and to return for further 
assessment.

A follow up later in March 2001 revealed that the veteran 
provided a written account of his ordeal.  His written 
account differed from his oral account, in that he reported 
initially that he invited three male friends with him to a 
house where they would party with several women.  He stated 
that he became angry when his friends "took over the party" 
and he threatened to leave without them.  He said that his 
friends "jumped him."  Later that same session, he said 
that he was sitting in his car when the three men assaulted 
him in the car.  The veteran's written report noted that 
three males from his workplace asked if they could join him 
for liberty since he had a car.  He said he had plans to 
drive to meet a friend and his wife from New York.  After 
waiting about an hour for his New York friend to meet him at 
a house party, he told his peers he was ready to return to 
base.  He said a fellow named "[redacted]" made the remark that 
if he didn't give him the car keys he would "kick my ass."  
They had a scuffle and he went to his car.  When he sat down 
in his car, all three of them were standing there.  He 
thought they were ready to return to the base.  He reported 
that the three assaulted him, pulled down his pants, then he 
passed out.  Later he recalled being in the back seat with 
his pants still down, and they were driving and talking about 
disposing of his body.  He passed out again and woke up alone 
around one o'clock in the morning and began to look for his 
car keys.  He claimed he felt something "cold and slick" on 
his anus and "knew what it was."  He walked to a fence, 
broke of a piece of barbed wire, hot wired his car and drove 
back to base.  He did not recall being raped.  After review 
of the veteran's written statement, the examiner scheduled 
additional testing.  

The results of psychological testing done in March 2001 
revealed that the veteran invalidated a measure of 
personality functioning by over endorsing severe 
psychopathology, which was inconsistent with his presentation 
on interview.  Further on a well validated measure of 
malingering, he endorsed a very high number of symptoms of 
psychological problems.  His total scoring on the Structured 
Interview of Reporting Symptoms (SIRS) was characteristic of 
persons who are feigning a mental disorder.  Results of 
psychological testing and clinical interview indicated that 
the veteran has not provided a truthful account of either 
alleged trauma or symptoms.  The diagnoses were Axis I 
malingering towards goal of service connection for PTSD, Axis 
II personality disorder not otherwise specified (NOS) and 
Axis III back pain.  

An April 2001 psychology note revealed the veteran to be seen 
for multiple medical and psychiatric problems being evaluated 
for right knee complaints.  He was noted to be in a 
wheelchair and was regarded as an apparent symptom magnifier.  
VA treatment records from 2002 reveal a problem list in 
February 2002 with numerous medical diagnoses listed 
including somatization disorder, personality disorder NOS, 
other mixed or unspecified drug abuse, arthritis multiple 
sites, low back pain, depression-major and depression.  In 
April 2002, the veteran was seen in psychiatry complaining 
about not having enough pain medicine, but then also 
complained about medications making him feel like a zombie.  
He said he needed more diazepam and also said he was 
depressed since stopping doxepin, which he claimed to be 
unable to tolerate.  He complained that that he sleeps poorly 
unless taking clonazepam, but that nobody would give him a 
combination of diazepam and clonazepam together.  The 
interview was interrupted and he complained about a similar 
situation with another provider who he claimed ignored him 
when he was talking for the first time about when he was 
sodomized in the service.  He was not happy with that 
evaluation.  He denied having any success with any 
antidepressants in the past, but agreed to a trial of another 
antidepressant.  A January 2003 addendum indicated that 
review of records showed clear evidence of narcotic abuse 
over the years.  In any case hospitalization may be useful to 
clarify the extent of Axis I pathology and whether 
malingering was the major issue.  

A January 2003 mental health consult revealed a past history 
of major depression having been diagnosed.  He was noted to 
be very dissatisfied with prior treatment and blamed his 
primary care physician for having "screwed him over" and 
caused all his problems, including turning him into a 
compulsive gambler.  He was noted to bring a tape recorder to 
record the session, but turned it off when advised the 
therapeutic relationship could not be maintained in such a 
situation.  His main thrust was to get a renewal of diazepam, 
which he had been on, but which other mental health doctors 
tried to decrease, until it was discontinued due to the 
veteran's admission of overuse.  He now vehemently denied 
saying such a thing.  He reported symptoms of anxiety, 
depression, anergy, insomnia, loss of interest.  He seemed to 
endorse most psychiatric symptomatology.  He said he was 
suicidal but then denied any intent to harm himself or his 
wife, claiming religious beliefs preclude self harm.  He 
voiced anger at VA doctors but denied any thought of harming 
anyone.  He denied alcohol or drug abuse although his problem 
list showed a diagnosis of substance abuse.  He reported that 
he could not take any antidepressants and previously rejected 
mood stabilizers, claiming they made him worse.  His focus 
was exclusively on benzodiazepine (BZD's).  Psychiatric 
testing from 2001 was noted to indicate malingering and 
personality disorder NOS.  His affect was blunted, his mood 
dysphoric and his speech was loud and overproductive.  There 
was no suicidal or homicidal ideation and no formal thought 
disorder.  The diagnosis in January 2003 was anxiety 
disorder, NOS and personality disorder NOS.  He was totally 
unamenable to consider anything other than BZD's.  The 
physician suggested hospitalization to sort out his diagnosis 
and start him on other meds as BZD's were not considered a 
good choice in light of his history.  He initially refused 
admission, then said he would try in a few weeks.  

An April 2003 psychiatry record revealed that he was 
hospitalized for diagnosis clarification, but asked to be 
discharged after 2 days and also refused detox.  He was 
ranting and raving over how all the VA doctors "screwed him 
over" and claimed to have no issues to talk about as he 
believed he wouldn't be helped.  He was demanding pain 
medicines and Valium even after being told he wouldn't be 
given them.  He indicated that he was going to sell various 
items in order to buy the medicines off the street.  At first 
he made some allegations of self harm which appeared 
manipulative in order to get his BZD's or narcotics, and 
later admitted to no plans of self harm.  He refused to 
accept any antidepressant medications claiming to be unable 
to tolerate them.  Finally, he said that if another VA doctor 
he planned to see didn't help him, he would stop going to the 
VA and would get private mental health treatment.  

Private medication records from 2004 reveal ongoing 
prescriptions of OxyContin, Ambien and diazepam from January 
to August 2004.  

The report of a November 2004 VA spine examination included a 
review of the claims file.  He was noted to complain of low 
back pain that began in 1963 when he was involved in the Bay 
of Pigs invasion.  He said he got involved in a scuffle with 
other servicemen on a ship and was taken into a choke hold 
and thrown onto his back over what he called a buffalo.  He 
went into sick bay complaining of back pain.  He said the 
medical records were no longer in existence, because he was 
given them when he was leaving Japan and tore them up of his 
own accord.  He was not sure why he did this and said he was 
hospitalized in a mental hospital shortly thereafter.  He 
said he has had chronic disabling low back pain and neck pain 
ever since the incident.  He complained of the pain radiating 
down both arms and legs.  It was noted that he took "3 80 
milligrams of OxyContin per day" and small 15 grams of 
OxyContin for breaks throughout the day.  He described his 
pain as a 10 out of 10 all the time, with no changes.  He was 
wheelchair bound because he claimed he could not stand or 
walk due to the pain in his low back and neck.  

Physical examination revealed no gross postural abnormalities 
or spasm, but showed slight soft tissue thickening over the 
base of his cervical spine.  He also had diffuse tenderness 
to palpation out of proportion to the examination.  He had 
mostly normal range of motion of the cervical spine, with 
only slight limitation on rotation, but repetitive motion was 
out of the question due to the pain level he was having.  
There was no objective evidence of painful motion, spasm, 
weakness or tenderness.  Lumbar spine examination was 
similar, although he showed some severe restriction on 
extension, with the other ranges of motion either slightly or 
moderately limited.  Again, repetitive testing was not done 
due to his level of pain.  Likewise the examiner could not 
perform a complete neurological examination due to his level 
of pain.  The examiner could not find any objective evidence 
of weakness, although he did give way, and was unable to 
provide an exact examination due to the level of pain he was 
having.  Gross sensation was intact to light touch in all 
dermatomes.  Reflexes were +10 in all extremities, with the 
exception of the Achilles reflexes which were absent 
bilaterally.  He had multiple Waddell' s signs.  

X-rays of his cervical spine revealed mild loss of lordosis, 
no significant degenerative changes and lumbar spine X-rays 
revealed L5-S1 degenerative disc disease, however, he had no 
significant changes, no loss of alignment and no 
spondylolisthesis at present.  The assessment given was of 
chronic low back pain of undetermined etiology, as well as 
chronic cervical pain of undetermined etiology.  The examiner 
did not believe that given the veteran's history of this 
injury and his physical examination and radiographic findings 
that the level of pain he was having was related to his 
service injury.  The pain he was having was significantly out 
of proportion to the history of this injury as well as to the 
radiographic and physical findings.  

The report of a December 2004 VA psychiatric disorders 
examination included a review of the claims file and 
examination of the veteran.  The examiner cited the items 
from the claims file reviewed in detail, including the 
service medical records that reported injuries to his right 
hand and right eye in a fight in December 1961.  The service 
medical records were noted to show treatment for other 
medical complaints including burning around the anus, 
diagnosed and treated as hemorrhoids.  The examiner also 
reviewed postservice records including records in which the 
veteran gave a history of having been in a military hospital 
while in Japan and records showing complaints of paranoia and 
treatment for depression in 1994 and 2000.  The examiner 
noted a history of abuse prior to service by both parents and 
recited in detail the various accounts of abuse and sexual 
traumas during the service shown elsewhere in the claims 
file, as well as the differential diagnoses shown in the 
record, including anxiety, depression, somatization disorder 
and malingering.  

An interview with the veteran yielded the following 
information.  He reported that while in the military, he was 
sodomized.  He indicated he had witnesses in that his brother 
in law was in the military at the same time he was, and was 
also at Camp Le June and witnessed that the veteran had to 
jump start his car with a fence wire following the alleged 
assault.  He indicated that his adjustment was good before 
the military.  He said that the explanation as to why his 
records of his hospital stay in Japan could not be found was 
that he himself "cleaned up" his record on the trip back.  
He reported that when he was transferred from one post to 
another, he had possession of his records in order to 
transport it to the next post and indicated that he removed 
some medical records because he did not want them in his 
personnel records at his next duty station.  He didn't want 
to be regarded as a "nut case or basket case."  He 
indicated that the hospitalization occurred when he was 
having a hallucination.  He indicated that he still has some 
unusual perceptions of having what he described as "deja vu 
experiences."  He said he was given medication while in the 
hospital in Japan but did not remember their names.  He 
reported since his experiences in the military, he has 
anxiety and depression.  He thought that something in the 
military triggered it and that he was easily upset and did 
not want to be.  He said that regarding the alleged rape, he 
had tried to "get" the men himself, but was "busted" and 
that if he had known it was going to cause him a mental 
problem he would have killed them at the time.  He indicated 
that all three of the alleged assailants were homosexuals and 
was advised about this by a Corporal.  He stated that he 
believed he was drugged in some way by the men, possibly with 
chloroform, prior to the attack.  He indicated that after the 
attack he heard them discussing whether to kill him and throw 
him in the river.  He also remembered waking up with his 
pants down and feeling a wet substance on him.  He alleged 
that the car keys were gone so he used a piece of fence wire 
to hot wire his car.  He indicated that he could remember the 
names of his attackers, but did not express any current 
homicidal plans towards them.  

Thinking about the incident made him angry, and he did not 
want to talk or think about it.   He reported that he did not 
feel he could take antidepressants as they were not helpful.  
He indicated that he did take Ambien for sleep and Xanax from 
another doctor.  He described himself as having a "pain 
dependency."  He indicated that he was too depressed and 
anxious to work and that he had problems with concentration 
and memory.  He reported that the hallucination he saw when 
admitted to the hospital in Japan was visual hallucination of 
a man opening a door, but was told that the door was locked.  
He endorsed continued visual hallucinations, including of 
objects floating and human shapes floating.  He described 
concern about "evil spirits."  He denied any panic attacks.  
Throughout the interview he referred to his pain.  

On mental status examination, he was cooperative with the 
examination.  He appeared to understand the purpose of the 
examination and questions.  He was noted to use a motorized 
wheelchair for mobility.  At several times in the interview, 
he winced as if in pain when moving.  As for impairment of 
thought process or communication, he was able to answer 
questions in a goal directed fashion.  However, he did appear 
to be focused on his reported pain and events he described as 
having taken place in the military which he expressed as 
traumatic, and he described them in dramatically expressive 
and emotionally emphatic manner.  His report of 
hallucinations were as previously described.  Given that 
there was no objective evidence in the claims file relative 
to the report of being attacked, the examiner could not 
ascertain whether this was delusional.  There was no 
inappropriate behavior noted during the interview.  He did 
report that had he known when he was in the military that he 
would have a mental problem, he would have been suicidal at 
the time towards the three assailants.  He did not indicate 
any current homicidal intent.  

He appeared to be able to maintain minimal personal hygiene.  
He endorsed problems with memory and concentration.  He did 
not describe ritualistic behavior.  His rate and flow of 
speech varied with emotional content.  He denied panic 
attacks, but described fearfulness.  He endorsed depressed 
mood and anxiety.  He also reported easy irritability.  He 
also described taking sleep medication.  As for psychological 
testing, as noted previously there was a report in the claims 
file referencing previous psychological testing which 
rendered a diagnosis of undifferentiated somatoform disorder.  
As for the other diagnoses, he did not delineate current 
alcohol abuse.  He did refer to what he described as "pain 
dependency" by which he may be referring to opiate 
dependence as he took narcotics for pain.  The Axis I 
diagnosis was undifferentiated somatoform disorder 
(consistent with report of previous psychological testing).  
Axis II diagnosis was deferred.  His axis IV stressors were 
reported experiences in the military of being raped, beaten 
and seeing hallucinations.  

The examiner summarized that according to the veteran's 
history, he reported an adequate adjustment prior to his 
military service.  He reported traumatic events occurring 
during service and mental problems beginning at the time and 
continuing through the present.  The previously rendered 
diagnosis of undifferentiated somatoform disorder appeared to 
be supported by the description of previous psychological 
test findings.  It was noted that persons with such a 
psychological make up could be vulnerable to having 
psychological distress associated with somatic complaints.  
The major focus of somatic complaints with this veteran was 
pain.  Other Axis I diagnostic considerations for this 
veteran could also fall within the diagnostic range of 
somatoform disorders including pain disorder, chronic, 
associated with psychological factors and possibly with 
general medical condition.  Also of note was that persons 
with a somatoform disorder may report hallucinations or what 
the DSM terms "psuedoneurological" symptoms which the 
veteran described.   

The examiner noted that the question whether this related to 
the veteran's military service appeared difficult to assess, 
given the lack of specific corroboration of psychiatric 
treatment in the military, and the veteran was noted to have 
claimed to have removed corroborative material from his 
service records.  The examiner also noted the lack of 
corroboration of having been attacked and sodomized by other 
military personnel.  Information reported in the claims file 
indicated that the veteran was abused in childhood which may 
have predisposed him to psychological difficulties later in 
life, with an increased risk of psychological difficulty in 
response to later trauma.  From the veteran's report, he felt 
he had coped adequately with his childhood events and he 
dated his dysfunction from the time of his military service, 
and with the above caveats, this appeared at least as likely 
as not.  

III.  Analysis

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as ulcers (gastric or 
duodenal) cardiovascular disorder including hypertension and 
any psychosis is manifest to a compensable degree within a 
year thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's claimed back and neck disabilities, to include 
arthritis, are the result of his service

The service medical records do not reflect any injury to his 
back or neck while in the service, and the claimed incident 
in which the veteran was said to have been thrown over a 
piece of equipment aboard ship called a "water buffalo" is 
neither reported in the service medical records or service 
personnel records.  The veteran claimed to have disposed of 
some original service medical records, thus it appears 
possible that he himself destroyed potentially corroborative 
evidence.  The service medical records do reflect that the 
veteran injured his right hand and right eye in a December 
1961 altercation; there is no evidence of back or neck 
injuries shown from this or any other altercation in service.  

VA treatment records dated before the veteran filed his claim 
in August 1998 are noted to make no mention of any inservice 
altercation resulting in an injury to either the veteran's 
lumbar spine or cervical spine.  To the contrary, the 
earliest evidence of post service back pain are records from 
May 1990 giving a history of a back injury on the job in May 
1989 after he jumped into a ditch, with X-ray and CT reports 
from June 1998 showing DJD of the cervical and lumbar spine.  
The medical records between May 1990 and the time he filed 
his claim in August 1998 reflect chronic neck and back pain, 
with a history of trauma to the back from a fall dating to 
around 1989.  These records also reflect a history of 
multiple somatic complaints including the back and neck, 
coupled with efforts to obtain pain medication as shown in an 
October 1992 treatment record that revealed the veteran to 
not desire an orthopedic appointment but wanted medication 
stronger than Valium and Zoloft to be mailed to him.  
Moreover credibility issues are shown in a February 1995 
record, in which the veteran was noted to be limping with his 
right foot during a clinic visit, but once outside of the 
doctor's presence, he was seen walking normally.  

After the veteran's claim was filed in August 1998, some of 
the post service medical records, such as examination reports 
from September and October 1998, and records thereafter, 
include clinical histories reflecting that the veteran 
injured his back and neck in while being physically assaulted 
in service.  However these lay histories are not transformed 
into competent evidence merely because the transcriber 
happens to be a medical professional.  LaShore v. Brown, 8 
Vet App 406 (1995).  

The history relied upon in these records linking an injury to 
the veteran's back to an altercation in service, is not 
corroborated by any evidence other than that given by the 
veteran himself.  Overall, the veteran's own credibility is 
called into question not only in the records from 
February1995 where he appeared to exaggerate symptoms, but 
also in the records between 2000 and 2001, in which the 
veteran was noted to be attempting to manipulate both the VA 
and private medical providers in order to obtain narcotic 
medications.  The VA treatment record from October 2000 noted 
the veteran to be attempting to obtain his refills of 
Percocet and was viewed as tending to exaggerate his painful 
condition.  The VA examination of November 2004 reflects that 
the veteran now claimed to have thrown out service medical 
records that may have included corroborative evidence of the 
incident in which he claimed to have injured his back and 
neck after being thrown over a "buffalo."  

In sum, the evidence does not support a finding that the 
veteran incurred a back injury or neck injury in service that 
resulted in his current disabilities of the back and neck 
with arthritis.  

There is likewise no evidence reflecting that arthritis of 
the back or neck was manifested to a compensable degree 
within one year of his discharge from service in July 1964.  
As discussed above, the medical evidence does not show 
documentation of arthritis of either the lumbar spine or 
cervical spine until 1990.  

Regarding psychiatric problems, the evidence likewise fails 
to show a psychiatric disorder began in service, or that the 
veteran suffered from a psychosis that began within one year 
of his discharge from service in 1964.  There is no evidence 
of treatment for psychiatric problems in service and the 
evidence reflects that his psychiatric condition was normal 
on his July 1964 separation examination.  Again, the veteran 
has alleged that he destroyed service medical records that he 
claims would have shown a psychiatric hospitalization while 
he was stationed in Japan.

The earliest evidence of psychiatric problems is not shown 
until October 1992, when he was seen to have multiple somatic 
complaints and also complained of depression.  

Regarding claimed stressors, particularly those of an alleged 
sexual assault, this was first mentioned in a January 2001 
record, which cited that he was allegedly sodomized.  In 
screening for possible PTSD in March 2001, the veteran is 
noted to have given two different versions of the assault on 
interviews.  He was then given an opportunity to write down 
the stressors and provided yet another different version of 
events.  Psychological testing also done in March 2001 was 
found to indicate malingering and feigning a mental disorder.  
The examiner in March 2001 determined that neither his 
symptoms nor his claimed stressors were credible and 
diagnosed him with malingering towards goal of service 
connection for PTSD.  

Elsewhere the records reflected multiple diagnoses including 
depression, somatization disorder, personality disorder, drug 
abuse disorder and anxiety.  None of these records link any 
such diagnosed disorder to service.  VA treatment records 
between 2001 and 2003 reflect evidence suggesting that the 
veteran was attempting to over endorse psychiatric complaints 
in repeated attempts to get treating psychiatrists to 
prescribe him BZD's.  Questions as to whether the veteran was 
malingering were made in January 2003.  In April 2003, he was 
noted to be appearing to manipulate the VA psychiatric 
services in order to obtain his BZD's or narcotics.  

The report of the December 2004 VA psychiatric examination 
took note of the veteran's contentions that he destroyed 
service medical records involving psychiatric treatment.  The 
report also noted that the veteran's claimed stressor of the 
sexual assault was not corroborated.  Although this 
examination diagnosed somatization disorder and gave an 
opinion that it appeared as likely as not that his current 
psychiatric dysfunction dated back to service, the examiner 
noted that this was based on the veteran's history and also 
noted the problems corroborating the sexual assault and 
potentially destroyed service medical records as caveats to 
this opinion.  In light of this, and in view of the overall 
record showing credibility problems with the veteran, the 
Board finds this opinion to be equivocal at best and 
outweighed by the findings from the March 2001 VA treatment 
records and testing results that determined the veteran to be 
malingering and revealed major credibility problems.

In sum, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
psychiatric disorder, to include somatization disorder.  

The Board finds that absent credible evidence supporting the 
argued causal nexus between the veteran's claimed 
psychiatric, back and neck disorders and active service or, 
in the alternative, medical evidence establishing 
manifestation of arthritis involving the neck or back or a 
psychosis within the one-year presumptive period following 
discharge from active duty, the Board is not able to find 
that the veteran's back and neck disorders, to include 
arthritis, and a psychiatric disorder, to include 
somatization disorder, are the result of his active service.

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection for a psychiatric disorder, 
to include somatization disorder, and disorders of the back 
and cervical spine, to include arthritis, and active service 
as the direct result of his active service or as manifested 
within the one-year presumptive period following his 
discharge from active service.  The benefits sought on appeal 
are accordingly denied.


ORDER

Service connection for a low back disability, to include 
arthritis, is denied.

Service connection for a cervical spine disability, to 
include arthritis, is denied.

Service connection for a psychiatric disability, to include 
somatization disorder, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


